Duncan, J.,
dissenting: I am unable to agree with the view of the majority of the court that the plaintiff’s liability is established by the Financial Responsibility Act. R. L., c. 122. As I interpret the act, it did not require the plaintiff to provide automatic coverage of newly acquired automobiles. Cf. s. 16 IV. Hence the cases of Merchants &c. Co. v. Egan, 91 N. H. 368 and Phoenix Ind. Co. v. Conwell, 94 N. H. 146, are not controlling. The plaintiff provided such coverage for thirty days and it had lapsed before the accident occurred. Mitcham v. Traveller’s Indemnity Co., 127 F. (2d) 27. Consequently the plaintiff incurred no “absolute” liability (s. 16 I). The policy remained in effect with respect to the operation of automobiles not owned by the insured (Phoenix Ind. Co. v. Conwell, supra) and it was neither “defeated” nor “avoided” within the meaning of section 16 III, by the termination of coverage which the act did not require to be maintained. Employers Assurance Co. v. Sweatt, 95 N. H. 31.